      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 1 of 20



 1   Christopher D. Thomas (#010482)
     Matthew L Rojas (#025030)
 2   Andrea J. Driggs (#023633)
     PERKINS COIE LLP
 3   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 4   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 5   cthomas@perkinscoie.com
     mlrojas@perkinscoie.com
 6   adriggs@perkinscoie.com
     docketPHX@perkinscoie.com
 7
     Attorneys for Defendant-Intervenor
 8   Resolution Copper Mining, LLC
 9                             UNITED STATES DISTRICT COURT
10                                     DISTRICT OF ARIZONA
11
12   San Carlos Apache Tribe, a federally                  No. CV-21-00068-PHX-JZB
     recognized Tribe,
13
                          Plaintiff,                       [PROPOSED]
14
            v.
15                                                         ANSWER OF
     United States Forest Service, an agency in the        INTERVENOR-
16   U.S. Department of Agriculture; Neil                  DEFENDANT
     Bosworth, Supervisor of the Tonto National            RESOLUTION COPPER
17   Forest; Tom Torres, Acting Forest Supervisor          MINING, LLC
     of the Tonto National Forest,
18
                          Defendants.
19
     Resolution Copper Mining, LLC,
20
                          Defendant-Intervenor.
21
22          Resolution Copper Mining, LLC (“Resolution”), for its Answer to the Complaint
23   for Injunctive and Declaratory Relief (“Complaint”) (Docket No. 1) of Plaintiff San
24   Carlos Apache Tribe, pleads as follows. Except as expressly admitted herein, Resolution
25   denies each and every allegation contained in Plaintiff’s Complaint and denies that
26   Plaintiff is entitled to any relief requested in Plaintiff’s Complaint or otherwise.
27
28
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 2 of 20



 1                                        INTRODUCTION
 2          1.      In response to the allegations in Paragraph 1 of the Complaint, Resolution a)
 3   admits that it is an American limited liability company whose corporate parents are also
 4   American corporations ultimately owed by Rio Tinto PLC and BHP PLC; b) admits that
 5   Resolution’s proposed mine is located generally near the Town of Superior; c) admits that
 6   the company intends to explore and develop patented and unpatented mine claims, as
 7   more fully set forth in the six-volume Final Environmental Impact Statement published by
 8   the United States Forest Service on January 15, 2021; and d) admits that certain of the
 9   unpatented mine claims owned by Resolution lie beneath land, presently within Tonto
10   National Forest, to be conveyed by Resolution by congressional order. The remainder of
11   said Paragraph 1 consists of Plaintiff's characterization of this action, to which no
12   response is required. To the extent a response is required, Resolution denies that Plaintiff
13   is entitled to any relief herein and denies the remaining allegations in Paragraph 1.
14          2.      In response to the allegations in Paragraph 2, Resolution admits that its
15   planned operations include those generally referenced, but states that the planned
16   operations and their potential impacts are more fully described in the Final Environmental
17   Impact Statement published by the United States Forest Service on January 15, 2021. To
18   the extent a further response is required, Resolution denies the remaining allegations in
19   Paragraph 2.
20          3.      In response to the allegations in Paragraph 3, Resolution a) denies that
21   Defendants or Resolution have taken any action in violation of law; b) denies that the
22   Mine will cause “irreparable harm” sufficient to support equitable relief; c) admits that the
23   Western Apache Tribes (and before them the Hohokam and Salado) claim an ancestral
24   connection to most of southern Arizona including the Queen Creek area; and d) denies the
25   remainder of the allegations in said Paragraph 3.
26          4.      In response to the allegations in Paragraph 4 of the Complaint, Resolution
27   admits that Congress considered draft legislation authorizing and directing a surface rights
28   land exchange in and around Oak Flat (where Resolution holds unpatented mining claims)

                                                  -1-
       Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 3 of 20



 1   periodically beginning in 2005, which legislation was not enacted until it became Section
 2   3003 of the 2015 National Defense Authorization Act; b) admits that Oak Flat has been
 3   identified as a traditional cultural property; c) and admits that the Tribe asserts the site has
 4   religious significance. Resolution denies the remaining allegations contained in Paragraph
 5   4.
 6          5.        In response to the allegations of Paragraph 5, Resolution a) admits that it
 7   intends to mine using the block-caving technique, while denying that the method will
 8   “destroy the land above the ore body” or produce a “massive crater” filled with “toxic
 9   water”; b) admits that Western Apache and other tribes (some before, some after)
10   sporadically occupied the lands near the mine, without ever establishing title thereto; c)
11   admits that title to the exchange lands is now held by the United States; d) and admits that
12   the Southeast Arizona Land Exchange and Conservation Act removes a congressional
13   prohibition against mining that presently applies to certain of the exchange lands; and e)
14   denies the remainder of the allegations in Paragraph 5 and that Plaintiff is entitled to any
15   relief herein.
16          6.        In response to the allegations in Paragraph 6, Resolution a) denies that the
17   Paragraph accurately describes Section 3003 of the National Defense Authorization Act,
18   the National Environmental Policy Act, or the Administrative Procedures Act, whose
19   terms speak for themselves; b) admits that Section 3003 modifies NEPA to the extent
20   necessary to ensure title to the federal lands is conveyed within 60 days of publication of
21   the final environmental impact statement (“FEIS”), as Congress has the power to do; c)
22   denies that Congress intended to allow disputes about title and appraisal to pre-empt the
23   deadlines for conveyance of title, but merely that such disputes ultimately be resolved to
24   produce an equalized exchange; and e) denies the remaining allegations contained in
25   Paragraph 6.
26          7.        Resolution denies the allegations contained in Paragraph 7.
27          8.        Resolution denies the allegations contained in Paragraph 8.
28          9.        Resolution denies the allegations contained in Paragraph 9.

                                                   -2-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 4 of 20



 1          10.    Resolution denies the allegations contained in Paragraph 10.
 2          11.    Resolution denies the allegations contained in Paragraph 11.
 3          12.    Paragraph 12 consists of Plaintiff's characterization of this action, to which
 4   no response is required. To the extent a response is required, Resolution denies that
 5   Plaintiff is entitled to any relief herein and denies the remaining allegations in Paragraph
 6   12.
 7                                 JURISDICTION AND VENUE
 8          13.    In response to the allegations in Paragraph 13, Resolution a) admits that the
 9   Tribe has sued the United States; b) admits that the Court would have jurisdiction over the
10   Tribe’s claims if those claims raised a justiciable controversy; c) denies the Tribe has any
11   right to relief hereunder; and d) denies the remaining allegations in Paragraph 13.
12          14.    Resolution admits the allegations in Paragraph 14.
13                                            PARTIES
14          15.    Resolution denies for want of personal knowledge the allegations contained
15   in Paragraph 15.
16          16.    In response to the allegations in Paragraph 16, Resolution a) admits that it
17   intends to employ block-cave mining, while denying that Plaintiff has accurately
18   described the consequences thereof; b) denies that the Forest Service has failed to comply
19   with any law; c) denies for want of knowledge the allegations regarding Apache religious
20   practices and beliefs; and d) denies the remaining allegations contained in Paragraph 16.
21          17.    Resolutions denies for want of personal knowledge the allegations in
22   Paragraph 17 of the Complaint.
23          18.    Paragraph 18 consists of Plaintiff's characterization of federal laws, whose
24   terms and provisions speak for themselves, and as to which no response is required. To
25   the extent a response is required, Resolution denies that Plaintiff is entitled to any relief
26   herein and denies the remaining allegations in Paragraph 18.
27          19.    Paragraph 19 consists of Plaintiff's characterization of federal laws, whose
28   terms and provisions speak for themselves, and as to which no response is required. To

                                                 -3-
          Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 5 of 20



 1   the extent a response is required, Resolution denies that Plaintiff is entitled to any relief
 2   herein and denies the remaining allegations in Paragraph 19.
 3            20.    Paragraph 20 consists of Plaintiff's characterization of federal laws, whose
 4   terms and provisions speak for themselves, and as to which no response is required. To
 5   the extent a response is required, Resolution denies that Plaintiff is entitled to any relief
 6   herein and denies the remaining allegations in Paragraph 20.
 7                     STATUTORY AND REGULATORY BACKGROUND
 8   I.       SECTION 3003 OF THE FISCAL YEAR 2015 NATIONAL DEFENSE
              AUTHORIZATION ACT
 9
              21.   Resolution admits the allegations in Paragraph 21.
10
              22.   Resolution admits that the allegations in Paragraph 22 quote a portion of the
11
     referenced act, whose terms as a whole speak for themselves. Resolution denies that
12
     plaintiff is entitled to any relief under the referenced act and denies the remaining
13
     allegations in Paragraph 22.
14
              23.   Resolution admits that the allegations in Paragraph 23 quote a portion of the
15
     referenced act, whose terms as a whole speak for themselves. Resolution denies that
16
     plaintiff is entitled to any relief under the referenced act and denies the remaining
17
     allegations in Paragraph 23.
18
              24.   In response to the allegations in Paragraph 24, Resolution a) admits that
19
     appraisals have not yet been released for public review; b) admits that appraisals must be
20
     completed in order to conclude the equalization process; c) denies that appraisals must be
21
     completed as a precondition to transfer of title; and d) denies the remaining allegations in
22
     Paragraph 24.
23
              25.   In response to the allegations in Paragraph 25, Resolution a) admits that the
24
     referenced act requires transfer of title within sixty days of publication of the final EIS; b)
25
     admits that appraisals values must be completed in order to conclude final equalization; c)
26
     denies that completion of the appraisals is a precondition to conveyance of title; and d)
27
     denies the remaining allegations in Paragraph 25.
28

                                                  -4-
       Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 6 of 20



 1         26.    Resolution denies for want of knowledge the allegations in Paragraph 26.
 2         27.    The allegations contained in Paragraph 27 contain legal conclusions and
 3   citations to which no response is required. To the extent a response may be required,
 4   Resolution states that the referenced authorities speak for themselves, and further denies
 5   the remaining allegations in Paragraph 27.
 6         28.    The allegations contained in Paragraph 28 of the Complaint are legal
 7   conclusions that do not require a response. To the extent a response is required,
 8   Resolution denies them.
 9         29.    Resolution denies the allegations in Paragraph 29 of the Complaint.
10         30.    The allegations contained in Paragraph 30 contain legal conclusions and
11   citations to which no response is required. To the extent a response may be required,
12   Resolution states that the referenced authorities speak for themselves, and further denies
13   the remaining allegations in Paragraph 30.
14         31.    The allegations contained in Paragraph 31 contain legal conclusions and
15   citations to which no response is required. To the extent a response may be required,
16   Resolution states that the referenced authorities speak for themselves, and further denies
17   the remaining allegations in Paragraph 31.
18   II.   THE NATIONAL HISTORIC PRESERVATION ACT
19         32.     The allegations contained in Paragraph 32 contain legal conclusions and
20   citations to which no response is required. To the extent a response may be required,
21   Resolution states that the referenced authorities speak for themselves, and further denies
22   the remaining allegations in Paragraph 32.
23         33.     The allegations contained in Paragraph 33 contain legal conclusions and
24   citations to which no response is required. To the extent a response may be required,
25   Resolution states that the referenced authorities speak for themselves, and further denies
26   the remaining allegations in Paragraph 33.
27         34.    The allegations contained in Paragraph 34 contain legal conclusions and
28   citations to which no response is required. To the extent a response may be required,

                                                  -5-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 7 of 20



 1   Resolution states that the referenced authorities speak for themselves, and further denies
 2   the remaining allegations in Paragraph 34.
 3         35.     The allegations contained in Paragraph 35 contain legal conclusions and
 4   citations to which no response is required. To the extent a response may be required,
 5   Resolution states that the referenced authorities speak for themselves, and further denies
 6   the remaining allegations in Paragraph 35.
 7         36.     The allegations contained in Paragraph 36 contain legal conclusions and
 8   citations to which no response is required. To the extent a response may be required,
 9   Resolution states that the referenced authorities speak for themselves, and further denies
10   the remaining allegations in Paragraph 36.
11         37.     The allegations contained in Paragraph 37 contain legal conclusions and
12   citations to which no response is required. To the extent a response may be required,
13   Resolution states that the referenced authorities speak for themselves, and further denies
14   the remaining allegations in Paragraph 37.
15         38.     The allegations contained in Paragraph 38 contain legal conclusions and
16   citations to which no response is required. To the extent a response may be required,
17   Resolution states that the referenced authorities speak for themselves, and further denies
18   the remaining allegations in Paragraph 38.
19         39.     The allegations contained in Paragraph 39 contain legal conclusions and
20   citations to which no response is required. To the extent a response may be required,
21   Resolution states that the referenced authorities speak for themselves, and further denies
22   the remaining allegations in Paragraph 39.
23         40.     The allegations contained in Paragraph 40 contain legal conclusions and
24   citations to which no response is required. To the extent a response may be required,
25   Resolution states that the referenced authorities speak for themselves, and further denies
26   the remaining allegations in Paragraph 40.
27         41.     The allegations contained in Paragraph 41 contain legal conclusions and
28   citations to which no response is required. To the extent a response may be required,

                                                  -6-
       Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 8 of 20



 1   Resolution states that the referenced authorities speak for themselves, and further denies
 2   the remaining allegations in Paragraph 41.
 3          42.   The allegations contained in Paragraph 42 contain legal conclusions and
 4   citations to which no response is required. To the extent a response may be required,
 5   Resolution states that the referenced authorities speak for themselves, and further denies
 6   the remaining allegations in Paragraph 42.
 7          43.    The allegations contained in Paragraph 43 contain legal conclusions and
 8   citations to which no response is required. To the extent a response may be required,
 9   Resolution states that the referenced authorities speak for themselves, and further denies
10   the remaining allegations in Paragraph 43.
11          44.    The allegations contained in Paragraph 44 contain legal conclusions and
12   citations to which no response is required. To the extent a response may be required,
13   Resolution states that the referenced authorities speak for themselves, and further denies
14   the remaining allegations in Paragraph 44.
15          45.    The allegations contained in Paragraph 45 contain legal conclusions and
16   citations to which no response is required. To the extent a response may be required,
17   Resolution states that the referenced authorities speak for themselves, and further denies
18   the remaining allegations in Paragraph 45.
19          46.    The allegations contained in Paragraph 46 contain legal conclusions and
20   citations to which no response is required. To the extent a response may be required,
21   Resolution states that the referenced authorities speak for themselves, and further denies
22   the remaining allegations in Paragraph 46.
23          47.    The allegations contained in Paragraph 47 contain legal conclusions and
24   citations to which no response is required. To the extent a response may be required,
25   Resolution states that the referenced authorities speak for themselves, and further denies
26   the remaining allegations in Paragraph 47.
27   III.   THE NATIONAL ENVIRONMENTAL POLICY ACT
28          48.    The allegations contained in Paragraph 48 contain legal conclusions and

                                                  -7-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 9 of 20



 1   citations to which no response is required. To the extent a response may be required,
 2   Resolution states that the referenced authorities speak for themselves, and further denies
 3   the remaining allegations in Paragraph 48.
 4         49.     The allegations contained in Paragraph 49 contain legal conclusions and
 5   citations to which no response is required. To the extent a response may be required,
 6   Resolution states that the referenced authorities speak for themselves, and further denies
 7   the remaining allegations in Paragraph 49.
 8         50.     The allegations contained in Paragraph 50 contain legal conclusions and
 9   citations to which no response is required. To the extent a response may be required,
10   Resolution states that the referenced authorities speak for themselves, and further denies
11   the remaining allegations in Paragraph 50.
12         51.     The allegations contained in Paragraph 51 contain legal conclusions and
13   citations to which no response is required. To the extent a response may be required,
14   Resolution states that the referenced authorities speak for themselves, and further denies
15   the remaining allegations in Paragraph 51.
16         52.     The allegations contained in Paragraph 52 contain legal conclusions and
17   citations to which no response is required. To the extent a response may be required,
18   Resolution states that the referenced authorities speak for themselves, and further denies
19   the remaining allegations in Paragraph 52.
20         53.    The allegations contained in Paragraph 53 contain legal conclusions and
21   citations to which no response is required. To the extent a response may be required,
22   Resolution states that the referenced authorities speak for themselves, and further denies
23   the remaining allegations in Paragraph 53.
24         54.     Resolution denies for want to knowledge the allegations in Paragraph 54,
25   but states that the FEIS was published on January 15, 2021.
26
27
28

                                                  -8-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 10 of 20



 1   IV.   RELIGIOUS FREEDOM RESTORATION ACT AND FIRST
           AMENDMENT
 2
           55.    The allegations contained in Paragraph 55 contain legal conclusions and
 3
     citations to which no response is required. To the extent a response may be required,
 4
     Resolution states that the referenced authorities speak for themselves, and further denies
 5
     the remaining allegations in Paragraph 55.
 6
           56.    The allegations contained in Paragraph 56 contain legal conclusions and
 7
     citations to which no response is required. To the extent a response may be required,
 8
     Resolution states that the referenced authorities speak for themselves, and further denies
 9
     the remaining allegations in Paragraph 56.
10
           57.    The allegations contained in Paragraph 57 contain legal conclusions and
11
     citations to which no response is required. To the extent a response may be required,
12
     Resolution states that the referenced authorities speak for themselves, and further denies
13
     the remaining allegations in Paragraph 57.
14
           58.    The allegations contained in Paragraph 58 contain legal conclusions and
15
     citations to which no response is required. To the extent a response may be required,
16
     Resolution states that the referenced authorities speak for themselves, and further denies
17
     the remaining allegations in Paragraph 58.
18
           59.    The allegations contained in Paragraph 59 contain legal conclusions and
19
     citations to which no response is required. To the extent a response may be required,
20
     Resolution states that the referenced authorities speak for themselves, and further denies
21
     the remaining allegations in Paragraph 59.
22
           60.    The allegations contained in Paragraph 60 contain legal conclusions and
23
     citations to which no response is required. To the extent a response may be required,
24
     Resolution states that the referenced authorities speak for themselves, and further denies
25
     the remaining allegations in Paragraph 60.
26
27
28

                                                  -9-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 11 of 20



 1                                  FACTUAL ALLEGATIONS
 2   I.    INTERESTS OF THE SAN CARLOS APACHE TRIBE
 3         61.    Resolution denies for want of knowledge the allegations in Paragraph 61.
 4         62.    Resolution denies for want of knowledge the allegations in Paragraph 62.
 5         63.    Resolution a) denies that the Tribe faces immediate and irreparable injury
 6   sufficient to support injunctive relief and b) denies for want of knowledge the remaining
 7   allegations in Paragraph 63.
 8         64.    In response to the allegations in Paragraph 64, Resolution a) admits that its
 9   resource surveys identified certain items of interest as more fully reported in the
10   administrative record and EIS and b) denies for want of knowledge the remaining
11   allegations in Paragraph 64.
12         65.    Resolution denies for want of knowledge and lack of specificity the
13   allegations in Paragraph 65.
14   II.   THE FOREST SERVICE’S ISSUANCE OF A FINAL ENVIRONMENTAL
           IMPACT STATEMENT
15
           66.    In response to the allegations in Paragraph 66, Resolution a) admits that the
16
     FEIS was in fact published on January 15, 2021, b) denies for want to knowledge
17
     communications between the Tribe and Acting Supervisor Torres; c) asserts that the terms
18
     of referenced documents speak for themselves; and d) denies the remaining allegations in
19
     Paragraph 66.
20
           67.    Resolution denies the allegations in Paragraph 67.
21
           68.    In response to the allegations in Paragraph 68, Resolution states that the
22
     terms of the referenced document speak for themselves and require no response.
23
           69.    In response to the allegations in Paragraph 69, Resolution states that the
24
     terms of the referenced document speak for themselves and require no response.
25
           70.    In response to the allegations in Paragraph 70, Resolution states that the
26
     terms of the referenced document speak for themselves and require no response.
27
           71.    In response to the allegations in Paragraph 71, Resolution a) admits that
28

                                               -10-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 12 of 20



 1   SWCA’s Chris Garrett prepared a “white paper” for the Groundwater Modeling
 2   Workgroup, the terms of which speak for themselves; and b) denies the remaining
 3   allegations in Paragraph 71.
 4          72.    Resolution denies the allegations in Paragraph 72.
 5          73.    The allegations contained in Paragraph 73 contain legal conclusions and
 6   citations to which no response is required. To the extent a response may be required,
 7   Resolution a) states that the referenced authorities speak for themselves, b) denies that the
 8   requires completion of appraisals prior to conveyance of title (as opposed to final
 9   equalization of values) and c) further denies the remaining allegations in Paragraph 73.
10   III.   FACTS RELATED TO THE FOREST SERVICE’S ISSUANCE OF A
            PROGRAMMATIC AGREEMENT REGARDING COMPLIANCE WITH
11          THE NATIONAL HISTORIC PRESERVATION ACT
12          74.    Resolution denies for want of knowledge the allegations in Paragraph 74,
13   but states that the FEIS was in fact published on January 15, 2021.
14          75.    The allegations contained in Paragraph 75 contain legal conclusions and
15   citations to which no response is required. To the extent a response may be required,
16   Resolution states that the referenced authorities speak for themselves, and further denies
17   the remaining allegations in Paragraph 75.
18          76.    The allegations contained in Paragraph 76 contain legal conclusions and
19   citations to which no response is required. To the extent a response may be required,
20   Resolution states that the referenced authorities speak for themselves, and further denies
21   the remaining allegations in Paragraph 76.
22          77.    The allegations contained in Paragraph 77 contain legal conclusions and
23   citations to which no response is required. To the extent a response may be required,
24   Resolution states that the referenced authorities speak for themselves, and further denies
25   the remaining allegations in Paragraph 77.
26          78.    The allegations contained in Paragraph 78 contain legal conclusions and
27   citations to which no response is required. To the extent a response may be required,
28

                                                  -11-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 13 of 20



 1   Resolution states that the referenced authorities speak for themselves, and further denies
 2   the remaining allegations in Paragraph 78.
 3         79.    The allegations contained in Paragraph 79 contain legal conclusions and
 4   citations to which no response is required. To the extent a response may be required,
 5   Resolution states that the referenced authorities speak for themselves, and further denies
 6   the remaining allegations in Paragraph 79.
 7         80.    Resolution admits the allegations in Paragraph 80.
 8         81.    Resolution denies for want of knowledge the allegations in Paragraph 81.
 9         82.    Resolution denies for want of knowledge the allegations in Paragraph 82.
10         83.    Resolution denies the allegations in Paragraph 83.
11         84.    Resolution denies the allegations in Paragraph 84.
12         85.    Resolution denies the allegations in Paragraph 85.
13         86.    In response to the allegations in Paragraph 86, Resolution admits that the
14   Tonto National Forest has completed a Programmatic Agreement but denies for want of
15   knowledge the remaining allegations in Paragraph 86.
16         87.    In response to the allegations in Paragraph 87, Resolution states that a) the
17   terms of the referenced document speak for themselves; b) legal conclusions require no
18   response; and c) denies the remaining allegations in Paragraph 87.
19         88.    In response to the allegations in Paragraph 88, Resolution a) denies for want
20   of knowledge allegations regarding the Tribe’s interaction with the TNF and b) denies that
21   the Programmatic Agreement fails to comply with the NDAA or the NHPA.
22         89.    Resolution admits the allegations in Paragraph 89.
23         90.    Resolution denies for want of knowledge the allegations in Paragraph 90.
24         91.    Resolution denies the allegations in Paragraph 91.
25         92.    Resolution denies the allegations in Paragraph 92.
26         93.    Resolution denies the allegations in Paragraph 93.
27         94.    Resolution denies the allegations in Paragraph 94.
28         95.    Resolution denies for want of knowledge the allegations in Paragraph 95.

                                                  -12-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 14 of 20



 1          96.    In response to the allegations in Paragraph 96, Resolution a) admits that the
 2   Tribe previously filed an unsuccessful suit against EIS data collection activities in No. 16-
 3   cv-03115-PHX-DGC; and b) denies for want of knowledge allegations concerning the
 4   Forest Service’s state of mind.
 5          97.    In response to the allegations in Paragraph 97, Resolution a) denies that the
 6   Forest Service’s consultation efforts failed to comply with §106 and b) states that the
 7   terms of ACHP’s comments regarding consultation speak for themselves.
 8          98.    Resolution denies the allegations in Paragraph 98 to the extent they imply
 9   the Forest Service consultation efforts failed to comply with law.
10          99.    Resolution a) denies the allegations in Paragraph 99 to the extent they imply
11   the Forest Service consultation efforts failed to comply with law; and b) denies for want
12   of knowledge allegations concerning the state of mind of third parties.
13          100.   In response to the allegations in Paragraph 100, Resolution a) admits that on
14   December 23, 2019, the Tribe submitted comments on the EIS, which comments speak for
15   themselves; and b) denies the remaining allegations in Paragraph 100.
16          101.   Resolution denies the allegations in Paragraph 101.
17          102.   Resolution denies the allegations in Paragraph 102.
18          103.   Resolution a) admits that Chairman Rambler sent the referenced
19   correspondence; b) denies that the ACHP was in violation of the NHPA; and c) denies the
20   remaining allegations in Paragraph 103.
21          104.   Resolution denies the allegations in Paragraph 104.
22   IV.    FACTS RELATED TO NATIONAL ENVIRONMENTAL POLICY ACT
            COMPLIANCE
23
            105.   Resolution admits that the Final EIS was published on January 15, 2021.
24
            106.   Resolution denies the allegations in Paragraph 106.
25
26
27
28

                                                 -13-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 15 of 20



 1                                    CLAIMS FOR RELIEF
 2                                            Claim I
 3                      VIOLATION OF SECTION 3003 OF THE NDAA
 4          107.   Resolution incorporates its responses to the paragraphs incorporated by
 5   plaintiff.
 6          108.   Resolution denies the allegations in Paragraph 108.
 7          109.   Resolution denies the allegations in Paragraph 109.
 8          110.   Resolution denies the allegations in Paragraph 110.
 9                                            Claim 2
10          FAILURE TO CONSULT UNDER §106 OF THE NHPA; VIOLATION OF
                           SECTION 3003 OF THE NDAA
11
12          111.   Resolution incorporates its responses to the paragraphs incorporated by
13   plaintiff.
14          112.   The allegations contained in Paragraph 112 contain legal conclusions and
15   citations to which no response is required. To the extent a response may be required,
16   Resolution states that the referenced authorities speak for themselves, and further denies
17   the remaining allegations in Paragraph 112.
18          113.   The allegations contained in Paragraph 113 contain legal conclusions and
19   citations to which no response is required. To the extent a response may be required,
20   Resolution states that the referenced authorities speak for themselves, and further denies
21   the remaining allegations in Paragraph 113.
22          114.   Resolution denies the allegations in Paragraph 114.
23          115.   Resolution denies the allegations in Paragraph 115.
24          116.   Resolution denies the allegations in Paragraph 116.
25          117.   Resolution denies the allegations in Paragraph 117.
26          118.   Resolution denies the allegations in Paragraph 118.
27
28

                                                -14-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 16 of 20



 1                                            Claim 3
 2        SECTION 3003 OF THE NDAA AS APPLIED VIOLATES THE RELIGIOUS
                           FREEDOM RESTORATION ACT
 3
 4          119.   Resolution incorporates its responses to the allegations incorporated by
 5   Plaintiff.
 6          120.   The allegations contained in Paragraph 120 contain legal conclusions and
 7   citations to which no response is required. To the extent a response may be required,
 8   Resolution states that the referenced authorities speak for themselves, and further denies
 9   the remaining allegations in Paragraph 120.
10          121.   In response to the allegations contained in Paragraph 121, Resolution a)
11   admits that it intends to employ block-caving, as evaluated in the EIS; b) states that the
12   remainder of the paragraph contains legal conclusions and citations to which no response
13   is required; c) states that the referenced authorities speak for themselves; and d) further
14   denies the remaining allegations in Paragraph 121.
15          122.   Resolution denies the allegations in Paragraph 122.
16          123.   In response to the allegations in Paragraph 123, Resolution a) denies for
17   want of knowledge allegations regarding the state of mind of third parties; b) denies that
18   plaintiff’s allegations provide for relief under the RFRA; and c) denies the remaining
19   allegations in Paragraph 123.
20          124.   Resolution denies the allegations in Paragraph 124.
21          125.   Resolution denies the allegations in Paragraph 125.
22          126.   Resolution denies the allegations in Paragraph 126.
23          127.   Resolution denies the allegations in Paragraph 127.
24          128.   Resolution denies the allegations in Paragraph 128.
25
26
27
28

                                                -15-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 17 of 20



 1                                             Claim 4
 2     SECTION 3003 OF THE NDAA PROHIBITS THE TRIBE’S MEMBERS’ TREATY
            RIGHT TO THE FREE EXERCISE OF THEIR RELIGIOUS BELIEFS
 3
 4          129.   Resolution incorporates its responses to the allegations incorporated by
 5   Plaintiff.
 6          130.   Resolution denies for want of knowledge the allegations in Paragraph 130.
 7          131.   Resolution denies for want of knowledge the allegations in Paragraph 131.
 8          132.   Resolution denies for want of knowledge the allegations in Paragraph 132.
 9          133.   Resolution denies the allegations in Paragraph 133.
10          134.    Resolution denies the allegations in Paragraph 134.
11          135.   Resolution denies the allegations in Paragraph 135.
12          136.   Resolution denies the allegations in Paragraph 136.
13          137.   Resolution denies the allegations in Paragraph 137.
14
15                         GENERAL AND AFFIRMATIVE DEFENSES
16          As separate and distinct affirmative defenses to Plaintiff’s Complaint, Resolution
17   alleges as follows:
18                              FIRST AFFIRMATIVE DEFENSE
19          138.   Plaintiff’s Complaint fails to state a claim upon which relief may be granted
20   as to Resolution.
21                             SECOND AFFIRMATIVE DEFENSE
22          139.   Plaintiff’s claims and requests for relief are barred in whole or in part
23   because any actions taken by Defendants and/or Resolution with respect to the subject
24   matter alleged in the Complaint were undertaken in good faith and constitute lawful,
25   proper, justified and/or privileged conduct.
26                              THIRD AFFIRMATIVE DEFENSE
27          140.   Plaintiff’s claims and requests for relief are barred in whole or in part by the
28   applicable statutes of limitations.

                                                    -16-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 18 of 20



 1                               FOURTH AFFIRMATIVE DEFENSE
 2             141.   Plaintiff’s claims and requests for relief are barred in whole or in part by
 3   laches.
 4                                 FIFTH AFFIRMATIVE DEFENSE
 5             142.   Plaintiff’s claims and requests for relief are barred in whole or in part
 6   because Plaintiff did not properly exhaust its administrative remedies prior to bringing this
 7   action.
 8                                 SIXTH AFFIRMATIVE DEFENSE
 9             143.   Plaintiff’s claims and requests for relief are barred in whole or in part by res
10   judicata and/or collateral estoppel and/or law of the case based upon the prior judicial
11   decisions with respect to the matters raised in the Complaint.
12                              SEVENTH AFFIRMATIVE DEFENSE
13             144.   Plaintiff lacks standing to bring this action.
14                               EIGHTH AFFIRMATIVE DEFENSE
15             145.   Plaintiff has waived its right(s) to assert some or all of its claims and
16   requests for relief.
17                                NINTH AFFIRMATIVE DEFENSE
18             146.   Plaintiff is estopped from asserting some or all of its claims and requests for
19   relief.
20                                TENTH AFFIRMATIVE DEFENSE
21             147.   This Court lacks subject matter jurisdiction to review some or all of
22   Plaintiff’s claims and requests for relief.
23                             ELEVENTH AFFIRMATIVE DEFENSE
24             148.   Any injunctive relief or other equitable relief sought by Plaintiff should be
25   denied because Plaintiff has unclean hands.
26                             FURTHER AFFIRMATIVE DEFENSES
27             149.   Resolution reserves the right to assert additional affirmative defenses that
28   become known to it upon further investigation, disclosure or discovery.

                                                     -17-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 19 of 20



 1         Having fully answered, Resolution respectfully requests that the Court deny all
 2   relief sought by Plaintiff, grant judgment to Defendants and to Resolution, and grant
 3   Defendants and Resolution such other relief as may be just and proper, including an award
 4   of costs and attorney’s fees to which Resolution may be entitled to recover by statute or
 5   otherwise.
 6         Respectfully submitted this 15th day January, 2021.
 7                                             PERKINS COIE LLP
 8
 9                                             By: /s/ Christopher D. Thomas
                                                  Christopher D. Thomas
10                                                Matthew L Rojas
                                                  Andrea J. Driggs
11                                                PERKINS COIE LLP
                                                  2901 North Central Avenue, Suite 2000
12                                                Phoenix, Arizona 85012-2788

13                                             Attorneys for Defendant-Intervenor
                                               Resolution Copper Mining, LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -18-
      Case 2:21-cv-00068-DWL Document 22 Filed 02/02/21 Page 20 of 20



 1                                    CERTIFICATE OF SERVICE
 2                  I hereby certify that on January 15, 2021, I electronically transmitted the
 3   attached documents to the Clerk’s Office using the CM/ECF System for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5            Alexander B. Ritchie, Attorney General
 6            Justine R. Jimmie
              Chase A. Velasquez
 7            San Carlos Apache Tribe
              P.O. Box 40
 8
              San Carlos, Arizona 85550
 9
10                  I hereby certify that on January 15, 2021, I served the attached document by
11   first class mail on Judge John Z. Boyle, United States District Court of Arizona, 401 West
12   Washington Street, Suite 322, Phoenix, AZ 85003-2160.
13
14                                             /s/ Shawne Murphy
     151043393.1

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -19-
